UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-1157



CISA Y. RILEY,

                                              Plaintiff - Appellant,

          versus


WILLIAM HENDERSON, Postmaster General, United
States Postal Service,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-901)


Submitted:   June 29, 2001                 Decided:   July 27, 2001


Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cisa Y. Riley, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cisa Y. Riley appeals the district court’s order dismissing

her claims of racial discrimination and retaliation under Title VII

of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e

to 2000e-17 (West 1994 & Supp. 2000).   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm substantially on the reasoning of the

district court.*   See Riley v. Henderson, No. CA-00-901 (E.D. Va.

filed Jan. 4, 2001, entered Jan. 9, 2001).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       To the extent Riley claims the district court’s order of
summary judgment prevented her from completing discovery, because
Riley failed to seek a continuance under Fed. R. Civ. P. 56(f), she
cannot raise this claim on appeal.      See Evans v. Technologies
Applications & Serv. Co., 80 F.3d 954, 961 (4th Cir. 1996). Addi-
tionally, in light of the nature of the district court’s dismissal
of Riley’s claim, her assertion that the affirmative defense recog-
nized by Burlington Indus., Inc. v. Ellerth, 524 U.S. 742 (1998),
is inapplicable in her action is moot.


                                 2